UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 Commission File Number 000-49957 LocatePLUS Holdings Corporation (Exact name of registrant as specified in its charter) Delaware 04-3332304 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 100 Cummings Center Suite 235m Beverly, MA 01915 (Address, including zip code, of principal executive offices) 978-921-2727 (Registrants’ telephone number, including area code) Securities Registered Under Section 12(b) of the Exchange Act: Common Stock, par value $.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Aggregate market value of the voting stock held by non-affiliates of the registrant as ofMay 12, 2009based upon the closing price was approximately The number of outstanding shares of the registrant’s Common Stock onMay 12, 2009 was 49,770,826 Table of Contents PART I Page ITEM 1 Description of Business 1 ITEM 2 Description of Property 5 ITEM 3 Legal Proceedings 5 ITEM 4 Submission of Matters to a Vote of Security Holders 6 PART II ITEM 5 Market for Common Equity and Related Stockholder Matters 6 ITEM 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 7 Financial Statements 13 ITEM 8 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 14 ITEM 8A Controls and Procedures 14 PART III ITEM 9 Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 15 ITEM 10 Executive Compensation 17 ITEM 11 Security Ownership of Certain Beneficial Owners and Management 18 ITEM 12 Certain Relationships and Related Transactions 18 ITEM 13 Exhibits and Reports on Form 8-K 19 ITEM 14 Principal Accountant Fees and Services 19 * * * Table of Contents Part I Item 1 - Description of Business Overview LocatePLUS Holdings Corporation, through itself and its wholly-owned subsidiaries LocatePLUS Corporation, Worldwide Information, Inc., Entersect Corporation, f.k.a Certifion Corporation, Dataphant, Inc., and Metrigenics, Inc., (collectively, the “LocatePLUS Group”), are business-to-business, business-to-government and business-to-consumer providers of public information via our proprietary data integration solutions.Since 1996, we have sold a CD-ROM-based product, which we refer to as Worldwide Information™, which enables users to search certain motor vehicle records and driver’s license information in multiple states.Since March 1, 2000, we have maintained a database that is accessible through the Internet, known as LocatePLUSÔ.Our LocatePLUSÔ product contains searchable and cross-referenced public information on individuals throughout the United States, including individuals’ names, addresses, dates of birth, Social Security numbers, prior residences, and, in certain circumstances, real estate holdings, recorded bankruptcies, liens, judgments, drivers’ license information and motor vehicle records.On September 1, 2003, our newly formed wholly-owned subsidiary, Entersect Corporation, f.k.a Certifion Corporation, acquired all of the assets of Project Entersect Corporation a provider of data technology.Entersect Corporation, f.k.a Certifion provides self-screening for both resume and online dating services and has filed for patent protection for both of these services.In October 2003, our newly formed wholly-owned subsidiary, Dataphant, Inc. acquired Voice Power Technology through a merger.Through this merger, Dataphant now has information on virtually every land-based phone number in the United States and approximately 30% of the cell phone numbers in the United States.On January 6, 2004, the Company formed a new wholly-owned subsidiary, Metrigenics, Inc., with operations located in New York State.Metrigenics was formed to develop new ways to integrate biometrics with data. Industry Background We are a public information provider.Users of our information have historically included law enforcement, other government agencies, law firms, investigation companies, private investigators and insurance companies.Information is used by those entities for various activities ranging from legal discovery to the detection of fraud and the prevention of crime and terrorism.Additional users, such as large businesses, have increasingly availed themselves of our information services in connection with their identity validation and other business decisions. Non-traditional users, such as individuals using job search and on-line dating service sites, have also begun to avail themselves of background information in response to concerns about identity theft. The majority of the data in the database is publicly available and it is only through our proprietary matching and searching technology that creates significant value to the data.Examples of such public data include: ·names and addresses ·aliases ·nationwide court records ·property ownership ·bankruptcies ·certain criminal records The sources of these types of public data, however, are often fragmented and geographically dispersed.In addition, the reliability of this information and the data provided by various sources may not be consistent.In this environment, users that wish to use public information are faced with the time-consuming, costly and difficult task of gathering data from numerous locations and sources, verifying the information acquired and organizing it into a useful format.While services and technologies have developed to enable remote access to certain information sources, there have historically been few comprehensive access points for information available about individuals.Traditional sources of information, including credit reporting services and other database services, make available only limited types of information for specific purposes, such as verifying credit worthiness.Such services may also be limited by applicable law to specified uses and users.Almost none of those sources are integrated in a manner that allows easy and rapid access to data. Business Strategy Our business plan is to provide an entire suite of information products and services for professionals in law enforcement agencies, law firms, insurance underwriting, fraud investigation, private equity funds, private investigation and financial institutions.We believe that we will be able to compete with comparable services based upon the pricing of our services and based upon certain technical advantages incorporated in our systems.We have proprietary matching and searching capabilities that give us an advantage over our competitors.In addition, we acquired the technology to gather virtually all the landline phone numbers and 30% of cell phone numbers through our VPT merger which no known competitors have.To date, our products have primarily focused on the United States market.With the formation of Metrigenics, a research and development company, we are expanding into products with worldwide applicability.Metrigenics is working on the development of matching DNA with facial characteristics. 1 Table of Contents Our Target Market and Screening of Users Our products have historically been marketed and sold to federal, state and local government agencies (including law enforcement agencies), private investigators, human resource professionals and the legal profession.Our products have been used in: · crime and terrorism investigation (e.g., in conjunction with federal and state investigations in the aftermath of the September 11th terrorist attacks and the subsequent anthrax incidents); · detection of fraud; · “skip tracing” (i.e., the location of debtors and individuals in violation of parole or bail restrictions); · background checks; · legal due diligence; and · Identity self certification · Private security · Risk-management. Entersect Corporation, f.k.a Certifion offers data for self-certification purposes in connection with job search and Internet dating services and has provided an addition channel in which to distribute the same data developed by LocatePLUS.Our LocatePLUS™ and Worldwide Information™ products are generally marketed and sold only to pre-screened business and government end users.Before obtaining access to our LocatePLUS™ database or our Worldwide Information™ product, we generally require commercial customers to provide background information about their business need for data and about themselves, such as business licenses, bar admission cards or private investigator licenses.Individuals involved in law enforcement must provide similar evidence of their authority. To prevent the misuse of our data, we have adopted a three-tier security schema for our LocatePLUS™ Group products.We believe that we lead the market in protecting access to our data.With recent challenges in the industry relating to data access, we have been ahead of the curve in adopting a schema that restricts the most sensitive data.Our groups are classified in the following manner. Level Industry Users Sample Datasets Available to Users I General Business Names, Addresses and Phone Numbers Past Residences, Neighbors and Affiliates Real Property II Private Investigators Insurance Attorneys/Law Firms Government Corporate Security Level I Data, plus: Liens and Judgments Drivers’ Records Certain Motor Vehicle Records III Law Enforcement Level I and II Data, plus: Comprehensive Criminal Records Restricted Motor Vehicle Records Certain Credit Reporting Data LocatePLUSÔ We launched our LocatePLUSÔ Internet site in March 2000.Our LocatePLUSÔ database contains searchable and cross-referenced public information on individuals throughout the United States.Information is presented in a dynamic, hyper-linked fashion, permitting users to rapidly identify and obtain personal information relating to individuals and their associated residences, possible acquaintances, and a variety of other types of data.Our LocatePLUSÔ database consists of approximately five billion individual data entries.According to our estimates, we have data entries relating to approximately 205 million adult individuals in the United States (or approximately 98% of the adult population of the United States, based on the 2000 United States Census). Datasets currently integrated in our LocatePLUSÔ product include nationwide records relating to: ·names and addresses ·aliases ·dates of birth ·Social Security numbers ·driver’s license information ·residential address information (including dates of residence) ·certain criminal arrest, conviction and incarceration records ·real estate records ·prior residences ·recorded bankruptcies ·liens ·motor vehicle records ·certain death records ·phone numbers ·vessel registrations We intend to continue integration of datasets into our LocatePLUSÔ product, including: ·certain hunting and fishing licenses ·certain facial image files ·certain gun licenses ·certain professional licenses ·certain fingerprint files ·Federal Aviation Administration records We can currently give no assurance as to the timing of integration of such datasets, however, or whether these new datasets will be integrated with our LocatePLUSÔ product at all. 2 Table of Contents We believe that one of the significant advantages of our LocatePLUS™ product, in comparison with many products with which we compete, is the ability of LocatePLUS™ to “tie” data associated with a given individual to produce a single report.Our LocatePLUS™ system uses a proprietary methodology to associate data in a manner that generally results in a matching of data entries across diverse data sources, allowing users to obtain a single, comprehensive data report about an individual, even when there is no single element that ties data entries together (such as a Social Security number).This comprehensive data report is itself linked to other data potentially relevant to a business or government agency researching an individual, such as names and addresses of possible acquaintances, relatives and neighbors of that individual.Another of the advantages that LocatePLUS Group has is its unlisted and cell phone data which we believe no other competitor has. LocatePLUS AnyWhereÔ We also offer a version of our LocatePLUSÔproduct that is accessible through wireless personal digital assistants and e-mail capable pagers, which we refer to as LocatePLUS AnyWhereÔ.LocatePLUS AnyWhere™ was commercially launched in mid-December 2002.This product is being marketed primarily to law enforcement.The product is sold on a subscription fee basis, permitting unlimited access to our LocatePLUSÔ database for a flat monthly fee provided that that the user agrees to a fixed term commitment.As of December 31, 2008, we had realized only nominal revenue from this product. Worldwide Information™ Since 1996, we have produced CD-ROM products that enable users to quickly search motor vehicle records in multiple states through a dynamic search engine, known as Worldwide Information™.Our Worldwide Information™ product enables users to search certain motor vehicle records and drivers’ license information in multiple states through a dynamic search engine.Unlike many competing products, our Worldwide Information™ product enables users to rapidly identify vehicles or drivers using complete or partial search criteria.We believe that this ability to search partial data is a valuable tool in circumstances in which incomplete information is available, as is often the case in criminal investigations.Unlike data provided by Internet-based services, searches on our CD-ROM product are confidential and unavailable to any person other than the user of our CD-ROM product.We believe that the confidential nature of this CD-ROM product makes it particularly attractive to law enforcement agencies, which must often conduct criminal investigations in strict secrecy. As of December 31, 2008, there were approximately 3,500 pre-screened purchasers of our Worldwide Information™ CD-ROM product. Entersect On September 1, 2003, our newly formed wholly-owned subsidiary, Entersect Corporation, f.k.a Certifion Corporation, acquired all of the assets of Project Entersect Corporation a provider of data technology.Entersect Corporation, f.k.a Certifion operates under the trade name of "Entersect," and it provides self-screening for both resume and online dating services. Dataphant In October 2003, Voice Power Technology merged into our newly formed wholly-owned subsidiary, Dataphant, Inc.Through this merger, Dataphant now has information on virtually every land-based phone number in the United States and approximately 30% of the cell phone numbers in the United States.We believe that we are the only company that has this information.The Dataphant data has been integrated into both LocatePLUS and Worldwide Information products.Currently the only distribution of this data is through the other subsidiaries. Metrigenics On January 6, 2004, the Company formed a new wholly-owned subsidiary, Metrigenics, Inc., with operations located in New York State.Metrigenics was formed to develop new ways to integrate biometrics with data.Metrigenics has finished first stage testing on matching DNA to facial characteristic In March, 2009, management made the decision to suspend funding of this subsidiary which consisted primarily of research and development costs.Management is hopeful that it will be able to resume funding by year end and that a beta product be ready to test within that timeframe. 3 Table of Contents Sources of Our Data Our operations depend upon information derived from a wide variety of automated and manual sources.External sources of data include public records information companies, governmental authorities and on-line search systems.We license or otherwise obtain our data from five primary sources, as well as over twenty other ancillary sources (including both private and government sources).In the event that any of our primary sources of data were no longer available to us, we believe that we would be able to integrate alternate sources of data without significant disruption to our business or operations, as we believe there are currently a number of equivalent providers of such data. Regulatory Restrictions on our Business Both federal and state laws regulate the sale of data.Recently, consumer advocates and federal regulators have voiced concerns regarding public access to, or commercial use of, personal information.As a result, increased pressure has been placed upon federal and state legislators to regulate the dissemination or commercial use of personal information. One such legislative enactment that has had an effect on our business was the Financial Services Modernization Act of 2000, also known as the “Gramm-Leach-Bliley Act”.Among other things, this law restricts the collection, use, and transfer of certain data that includes “credit header” information, which had historically functioned as the backbone of our data resources.Implementation of this law’s restrictions by the Federal Trade Commission significantly limited the availability of certain data for our database, but we have subsequently developed datasets that function independently of “credit header” information.Although we have not engaged counsel to review this matter or the conduct of our operations generally, we believe that our operations are currently unaffected by the Gramm-Leach-Bliley Act or any law specifically applicable to the dissemination of data concerning individuals.More recently, congress has been addressing the access to public data such as ours.Any further restriction on our use of personal information, however, could limit the usefulness and have a material adverse affect on operations, our products, including our LocatePLUSÔ product, and our operations.Federal and state law prohibits us from selling information about minors.Our products have been designed to prevent the dissemination of such data. Distribution of Our Products We distribute our content both directly (though the Internet in the case of our LocatePLUSÔ product and through the mail in the case of our Worldwide Information™ CD-ROM) and through “channel partner” arrangements, by which third parties access our databases in consideration for a royalty.We also, from time to time, provide certain consulting services to third party database providers on the integration and assimilation of public data.To date, our efforts to license data have resulted in several channel partnerships.For the year ending December 31, 2008, we have recognized revenue of $2,111,816 on these agreements. Competition Current competitors for our LocatePLUS™ and Entersect include ChoicePoint, Confi-chek.com, and Lexis-Nexis.Many of the companies that currently compete with this product, as well as other companies with whom we may compete in the future, are national or international in scope and have greater resources than we do.Those resources could enable those companies to initiate price cuts or take other measures in an effort to gain market share in our target markets. Our Worldwide Information™ product primarily competes with the registries of motor vehicles of various states that sell their data to screened users.These State agencies generally provide data in “raw form” without the search capabilities that we provide in our Worldwide Information™ product. Employees As of December 31, 2008, the LocatePLUS Group had 53 employees.We believe that our relations with our employees are good. 4 Table of Contents Item 2 - Description of Property Facilities LocatePLUS Holdings Corporation and LocatePLUS Corporation, are presently headquartered in Beverly, Massachusetts, where we lease approximately 32,000 square feet.The lease on that facility expires on February 28, 2012, and our annual lease obligation is approximately $486,389.Subsequent to 2008 year end, Management has extended and re-negotiated its current lease which is expected to lower the annual rent expense by about $120,000 in the first year and $100,000 in years thereafter with the lease expiring in 2015. Worldwide Information, Inc., was previously located in Byfield, Massachusetts, however, in March of 2009, the decision was made to consolidate office space and now Worldwide Information operates out of the same office space as LocatePLUS.
